Citation Nr: 0944299	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  06-39 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for lumbar disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
August 1969.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, which 
denied service connection for degenerative disc disease of 
the lumbar spine.  The Veteran timely filed a Notice of 
Disagreement (NOD) in June 2006.  The RO provided a Statement 
of the Case (SOC) in October 2006 and thereafter, in November 
2006, the Veteran timely filed a substantive appeal.  In 
February 2008, the RO provided a Supplemental Statement of 
the Case (SSOC).

The Veteran did not request a hearing on this matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is warranted to 
address the merits of the Veteran's appeal for entitlement to 
service connection for lumbar disc disease.  38 C.F.R. § 19.9 
(2009).  

The Veteran contends that his low back disorder began during 
or as the result of his service.  Specifically, he claims 
that he injured his back several times as a result of 
parachute jumping, hand-to-hand combat training, and lifting 
parachutes.

A review of post-service clinical records indicates that the 
Veteran has been diagnosed with chronic low back pain, 
traumatic arthropathy of the lumbar spine, lumbar 
radiculopathy, and probable degenerative disc disease.  While 
the service treatment records are negative for a back injury 
or disability, the Veteran served in parachute maintenance 
and earned the Parachute Badge.  The Board further notes that 
while the Veteran's April 1967 induction, May 1968 airborne 
and August 1969 separation examinations contain a normal 
clinical evaluation of the spine, an orthopedic consultation 
was obtained upon induction, but those records are not of 
record.  The Veteran has stated that the induction examiner 
ignored "an orthopedic letter."  In addition, the Veteran's 
representative contends that the quarter-inch difference in 
height between the induction and separation examinations is 
evidence that the Veteran suffered compression of the spine 
due to jumping while wearing heavy equipment.  The record 
does not contain a spine examination.  Given the fact that 
the Veteran has a current diagnosis of a back disability, and 
in view of the undisputed parachute training and ambiguous 
induction examination, the Board finds that an examination 
that includes a competent nexus opinion is warranted to 
determine if the Veteran has a current low back disability 
that is causally linked or aggravated by parachute jumps 
during service.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

It appears there may be additional service treatment records 
relating to the Veteran's low back disability that have not 
been obtained.  The Veteran has stated that while at Camp 
Crockett for airborne infantry training, he went to sick call 
for back pain that resulted from a jump injury.  The Veteran 
has also stated that he was treated at the Ft. Bliss medical 
center in 1967 and 1968 for a back injury that occurred 
during hand-to-hand combat training.  The Veteran contends 
that he was told upon leaving airborne training that these 
medical records had been lost.  The
AMC/RO must attempt to obtain these service records.  
38 C.F.R. § 3.159(c)(2).

There are also private treatment records that need to be 
obtained.  The Veteran claims that he sought treatment for 
his back from a chiropractor while on leave in 1969.   The 
application lists Drs. Morgan and Davenport of Rock Springs 
as providers, and the Veteran's ex-wife has stated that 
between September 1969 and 1984, the Veteran "underwent 
continuous back treatments with Dr. Frank Palmer in Windsor, 
Missouri and Dr. Morgan in Rock Springs, Wyoming."  A March 
1973 treatment record indicates that while a lumbar spine X-
ray was normal, the Veteran was referred to another doctor 
who in turn referred the Veteran to a neurologist.  In 
correspondence dated December 2005, Dr. Huxford stated that 
the Veteran had been a patient in his office since 1986, and 
that "before that [the Veteran] was a patient of Dr. Morgan 
the chiropractor that practiced at this office before I 
purchased it in 1986."  The claims file also indicates that 
the Veteran received treatment for back pain from Campbell 
County Memorial Hospital and Windsor Hospital.  In addition, 
the RO did not attempt to obtain treatment records from the 
Denver VAMC.  Such relevant evidence must be obtained and 
associated with the claims file.  38 C.FR. § 3.159(c)(1)(2) 
(2009).

Finally, the Veteran claims he engaged in combat while 
stationed in Vietnam.  Although the Veteran is service-
connected for PTSD, the evidence does not show that he 
received any medals or decorations evincing combat duty, nor 
is there any other relevant credible evidence of such 
service.  However, the claims file does not contain all of 
the Veteran's service personnel records.  Accordingly, such 
records must be obtained.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1. Contact the NPRC and any other relevant 
federal records depository to obtain all of 
the Veteran's service personnel records and 
any service treatment records that may be 
available, to include records from Camp 
Crockett and Ft. Bliss Medical Center, and 
associate them with the claims file.  All 
attempts to procure records should be 
documented in the file.  If these records 
cannot be obtained, a notation to that 
effect should be inserted in the file.  All 
efforts to obtain these records, including 
follow-up requests, if appropriate, should 
be fully documented.  

2. Once a signed release is received from 
the Veteran, obtain outstanding private 
treatment records from September 1969 from 
Drs. Morgan, Davenport, and Huxford of 
Rock Springs, Wyoming; Dr. Frank Palmer in 
Windsor, Missouri; Campbell County 
Memorial Hospital;  and Windsor Hospital.  
A copy of any negative response(s) should 
be included in the claims file.
 
3. Obtain outstanding VA treatment records 
from the VAMC Denver, Colorado from 
September 1969.
4. Schedule the Veteran for a VA 
orthopedic or joints examination for the 
purposes of determining the nature, 
approximate onset date and/or etiology of 
any back disorder that is currently 
present.  The examiner is informed that 
the Veteran earned the Parachute Badge 
during service.  Following a review of the 
relevant evidence in the claims file, the 
clinical evaluation, and any tests that 
are deemed necessary, the examiner is 
asked to provide an opinion on the 
following:

(a) Is it at least as likely as not 
(50 percent or greater degree of 
probability) that any back disorder 
that is currently present began 
during service or is causally linked 
to any incident of active duty, to 
include multiple parachute jumps?

(b) Is it at least as likely as not 
(50 percent or more degree of 
probability) that any pre-existing 
back disorder was aggravated beyond 
its natural progression by the 
Veteran's active service or any 
incident thereof, to include 
multiple parachute jumps?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended relationship or a 
finding of aggravation; less likely weighs 
against the claim.

The clinician is further advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

The examiner is also requested to provide 
a rationale for any opinion expressed and 
indicate that the claims file was 
reviewed.  If a conclusion cannot be 
reached without resort to speculation, he 
or she should indicate why an opinion is 
not possible.  

4. After the development requested above 
has been completed to the extent possible, 
re-adjudicate the Veteran's claim.  If the 
benefit sought on appeal is denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


